Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 6 and 11 are allowable because the prior art fail to teach or render obvious to the claim limitation: 
“the CDM aggregation configuration corresponding to an aggregated first set and second set of reference signal resources in a subframe, each of the first set and second set of reference signal resources being a length 4 orthogonal cover code group; perform channel measurement based on the CDM aggregation configuration; the aggregated first set and second set of reference signal resources satisfying a temporal criterion such that each resource element in the first set has up to a maximum time separation of six orthogonal frequency division multiplexing (OFDM) symbols with each resource element in the second set of reference signal resources, the first set including a first plurality of resource elements and the second set including a second plurality of resource elements on different OFDM symbols than the first set; and the aggregated first set and second set of reference signal resources satisfying a frequency criterion such that each resource element in the first set has up to a maximum frequency separation of six subcarriers with each resource element in the second set of reference signal resources, the first set including the first plurality of resource elements on two continuous subcarriers, the second set including the second plurality of resource 

Jiang et al. US20190109686A1 in para. [0009] FIG. 3 illustrate the sequence Wp′(i) for CDM-4, which is an OCC sequence with a length of 4. However, the prior art fails to teach the claim limitation cited above.

Davydov US 20180278437 A1 in para. [0061] teaches first CSI-RS signal associated with a first CSI-RS resource configuration multiplexed using a respective OCC having a length of 4 or more over a respective number of antenna ports can be aggregated with the same CSI-RS signal associated with a second CSI-RS resource configuration multiplexed using the respective OCC having a length of 4 or more over the respective number of antenna ports. However, the prior art fails to teach the claim limitation cited above.

Therefore, claims 1-15 are allowed.

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/12/2022, with respect to ODP rejection have been fully considered and are persuasive according to the filing of Terminal Disclaimer on 03/09/2022.  The ODP rejection of claims 1-3, 5-8, 10-13 and 15 has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468